Lacombe, Circuit Judge.
The valid ity of the patent being practically conceded, and it being apparently easy for the defendants to substitute other couplings quite as efficient as the infringing devices, I should be inclined to grant this injunction in such form as would allow the change to be made without undue inconvenience to the traveling public. It appears, however, that complainant is not merely a user of the patented article, but seeks to benefit under the patent by licensing the use of the couplings by others, and that the parties are wide apart, in their views as to the proper amount of royalty. I feel constrained, therefore, to refuse a preliminary injunction as against such infringing couplings as are now in use. Hoe v. Knap, 27 Fed. Rep. 204; Hoe v. Daily Advertiser Corp., 14 Fed. Rep. 914; New York Grape Sugar Co. v. American Grape Sugar Co., 10 Fed. Rep. 835; Pullman v. Railroad Co., 5 Fed. Rep. 72; Morris v. Lowell Manuf’g Co., 3 Fish. Pat. Cas. 67. Complainant may, however, take an injunction against the use of any others which may infringe his patent, and of course, if he can show any ground for distrusting defendant’s ability to pay the damages and profits, may apply for security.